Citation Nr: 0605134	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  02-11 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability evaluation greater 
than 10 percent for residuals of a right ankle sprain.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for a right wrist 
condition.  

4.  Entitlement to service connection for a neck condition.  

5.  Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from May 1997 to April 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The veteran underwent a VA joints examination at the San Juan 
VAMC in October 2003.  The examiner stated that the veteran 
complained of stiffness in his right ankle, with discomfort 
on the inner ankle, especially after running.  The examiner 
noted that the veteran wore a right ankle brace when needed.  
Throughout the examination report, the examiner referred to 
the veteran's right ankle.  

In the "Physical Examination" section of the report, the 
examiner was instructed to use a goniometer to measure the 
veteran's range of motion.  In that section, the examiner 
stated, "left ankle 10 degrees dorsiflexion, 40 degrees 
plantar flexion."  

The veteran is seeking an increased rating for his right 
ankle.  

It is unclear whether reference to the range of motion of the 
left ankle is a typographical error, or the examiner did not 
measure the range of motion of the correct ankle.  
Unfortunately, the Board must remand the case to clarify this 
point.  

Additionally, in July 2002, the veteran notified VA that he 
received all medical treatment for his right ankle, hearing 
loss, wrist, neck, and asthma at the San Juan VA Medical 
Center (VAMC).  His VA medical records should be obtained and 
associated with his claims folder.  Except for VA 
examinations, there are no records from the San Juan VAMC in 
the veteran's claims folder.  

The Board therefore concludes that a remand is required so 
that the RO may clarify whether the VA examiner measured the 
range of motion in the veteran's left or right ankle.  The RO 
should also secure records of the veteran's VA treatment at 
the San Juan VAMC.  See 38 U.S.C.A. § 5103A(c)(2); Bell v. 
Derwinski, 2. Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the examiner 
who performed the veteran's October 2003 
joints examination and ask him to clarify 
whether he examined the veteran's left or 
right ankle.  If the examiner states that 
he examined the veteran's left ankle, the 
RO should arrange for the veteran to be 
scheduled for an examination to assess 
the current severity of his service-
connected residuals of a right ankle 
sprain.  The claims folder must be made 
available for the examiner for review for 
the examination and the examination 
report must indicate whether such review 
was accomplished.  

If the examiner who performed the October 
2003 joints examination is no longer 
available, the RO should arrange for the 
veteran to be scheduled for an 
examination to assess the current 
severity of his service-connected 
residuals of a right ankle sprain.  The 
claims folder must be made available for 
the examiner for review for the 
examination and the examination report 
must indicate whether such review was 
accomplished.  

2.  The RO should obtain the veteran's VA 
medical records from the San Juan VAMC.  

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal.  If 
the disposition remains unfavorable, the 
RO should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


